 



EXHIBIT 10(U)
(GENERAL MOTORS LOGO) [k23797k2379701.gif]
GENERAL MOTORS CORPORATION
General Motors
Executive Retirement Plan
Effective for Retirements on and after
January 1, 2007
(Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
The Executive Retirement Plan (ERP) is an unfunded, nonqualified deferred
compensation plan. The Plan is structured to qualify for certain exemptions from
the eligibility, funding and other requirements of the Employee Retirement
Income Security Act of 1974 (ERISA) and, further, ERP benefits are computed
without regard to compensation limits imposed under the Internal Revenue Code.
Article I. Purpose; Administration; and Effective Date
Article I, Section I. Purpose of the Plan
The purpose of the General Motors Executive Retirement Plan (the Plan) is to
help provide eligible retiring salaried executive employees of General Motors
Corporation (hereinafter referred to as the “Corporation”) as well as eligible
retiring executive employees of General Motors Acceptance Corporation (GMAC) and
General Motors Asset Management (GMAM) an overall level of monthly retirement
benefits, or lump sum distributions of account balances, which are competitive
with the benefits provided executives retiring from other major U.S. industrial
companies. To achieve this goal, the monthly retirement benefits determined
under the tax-qualified General Motors Retirement Program for Salaried Employees
(hereinafter referred to as the “Retirement Program”), or account balances
determined under the tax-qualified Savings-Stock Purchase Program (hereinafter
referred to as the “S-SPP”) plus any benefits payable under certain other
GM-provided benefit programs, may be supplemented by benefits provided under the
formulas of this Plan. It is intended that this Plan, in relevant part, qualify
as an “excess benefit plan” under Section 3(36) of ERISA and, in relevant part,
as a plan “providing deferred compensation for a select group of management or
highly compensated employees” under Section 201(2) of ERISA.

2



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article I, Section II. Administration of the Plan

  (a)   This Plan shall at all times be maintained, considered, and administered
as a non-qualified plan that is wholly separate and distinct from the Retirement
Program and the S-SPP.     (b)   Benefits under this Plan are not guaranteed.  
  (c)   The Corporation is the Plan Administrator. The Plan Administrator has
discretionary authority to construe, interpret, apply, and administer the Plan
and serves as the first step of the Plan appeal process. Any and all decisions
of the Plan Administrator as to interpretation or application of this Plan shall
be given full force and effect unless it is proven that the interpretation or
determination was arbitrary and capricious.     (d)   The Plan Administrator
shall have the full power to engage and employ such legal, actuarial, auditing,
tax, and other such agents, as it shall, in its sole discretion, deem to be in
the best interest of the Corporation, the Plan, and its participants and
beneficiaries.     (e)   The expenses of administering this Plan are borne by
the Corporation and are not charged against its participants and beneficiaries.
    (f)   Various aspects of Plan administration have been delegated to the Plan
recordkeeper selected by the Plan Administrator. In carrying out its delegated
responsibilities, the Plan recordkeeper shall have discretionary authority to
construe, interpret, apply, and administer the Plan provisions. The
discretionary authority delegated to the Plan recordkeeper shall, however, be
limited to the Plan terms relevant to its delegated responsibilities and shall
not permit the Plan recordkeeper to render a determination or to make any
representation concerning benefits which are not provided by the express terms
of the Plan. The Plan recordkeeper’s actions shall be given full force and
effect unless determined by the Plan Administrator to be contrary to the Plan
provisions or arbitrary and capricious.     (g)   For purposes of the Plan, a
Plan Year shall mean the 12-month period beginning January 1 and ending
December 31.

3



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article I, Section III. Effective Date
The Corporation established the Supplemental Executive Retirement Program
(“SERP”) under Article II of this Plan effective December 1, 1985. The Plan has
been amended from time to time. Effective January 1, 2007, the name of the Plan
was changed from the SERP to the “Executive Retirement Plan (ERP)”. The terms
and conditions of the ERP are set forth in Article II. ERP benefits for service
through December 31, 2006 were frozen as described in Article II, Section II and
Section III and new benefit formulas for service on and after January 1, 2007
were adopted, as described in Article II, Section IV and Section V. In addition,
effective January 1, 2007, the Benefit Equalization Plan (BEP) was merged into
this Plan, the terms and conditions of which are set forth in Article III.

4



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article I, Section IV. Individuals Not Eligible; Suspensions; and Normal
Retirement Age

  (a)   The following classes of individuals are ineligible to participate in
the Plan regardless of any other Plan terms to the contrary, and regardless of
whether the individual is a common-law employee of the Corporation:

  (1)   Any individual who provides services to the Corporation where there is
an agreement with a separate company under which the services are provided. Such
individuals are commonly referred to by the Corporation as “contract employees”
or “bundled-services employees;”     (2)   Any individual who has signed an
independent contractor agreement, consulting agreement, or other similar
personal services contract with the Corporation;     (3)   Any individual that
the Corporation, in good faith, classifies as an independent contractor,
consultant, contract employee, or bundled-services employee during the period
the individual is so classified by the Corporation.

The purpose of Section IV (a) is to exclude from participation in the Plan all
persons who actually may be common-law employees of the Corporation, but are not
paid as though they are employees of the Corporation regardless of the reason
they are excluded from the payroll, and regardless of whether the exclusion is
correct.

  (b)   Notwithstanding the provisions of this Section IV, vested benefits will
be suspended or forfeited if an executive employee or retired executive employee
engages in activity that is competitive with the Corporation and/or otherwise
acts in a manner inimical or contrary to the best interests of the Corporation
or if an executive or a retired executive does not respond to the Corporation’s
request for information relating to this paragraph.     (c)   Normal Retirement
Age (NRA) is 65.

5



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II. Executive Retirement Plan
Article II, Section I. Eligibility and Vesting

  (a)   Date of vesting is the first date the employee satisfies the
requirements set forth in Section I (b), (c) and (d), respectively.     (b)   To
be eligible for a vested benefit under Section II or III of this Article,
payable upon separation from service, an executive employee must meet the
following requirements:

  (1)   Be a Regular Active or Flexible Service U.S. executive employee or U.S.
International Service Personnel executive employee as of December 31, 2006
(appointments on or after January 1, 2007 are ineligible for benefits under
Section II or III); and     (2)   As of the date of vesting be a Regular Active
or Flexible Service U.S. executive employee or U.S. International Service
Personnel executive employee; and     (3)   As of the date of vesting have at
least 10 years of combined Part B Retirement Program credited service, Part C
Retirement Program credited service and credited service as determined under the
Retirement Program accrued on and after January 1, 2007; and     (4)   As of the
date of vesting be at least 55 years old.

  (c)   To be eligible for a vested benefit under Section IV of this Article,
payable upon separation from service, an employee must meet the following
requirements:

  (1)   Be a Regular Active or Flexible Service U.S. executive employee or U.S.
International Service Personnel executive employee on or after January 1, 2007
with a length of service date prior to January 1, 2001; and     (2)   As of the
date of vesting be a Regular Active or Flexible Service U.S. executive employee
or U.S. International Service Personnel executive employee; and

6



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section I. (c) (3)

  (3)   As of the date of vesting have at least 10 years of combined Part B
Retirement Program credited service and credited service as determined under the
Retirement Program accrued on and after January 1, 2007; and     (4)   As of the
date of vesting be at least 55 years old.

  (d)   To be eligible for a vested benefit under Section V of this Article,
payable upon separation from service, an employee must meet the following
requirements:

  (1)   Be a Regular Active or Flexible Service U.S. executive employee or U.S.
International Service Personnel executive employee on or after January 1, 2007
with a length of service date on or after January 1, 2001; and     (2)   As of
the date of vesting be a Regular Active or Flexible Service U.S. executive
employee or U.S. International Service Personnel executive employee; and     (3)
  As of the date of vesting have at least 10 years of combined Part C Retirement
Program credited service and S-SPP credited service accrued on and after
January 1, 2007; and     (4)   As of the date of vesting be at least 55 years
old.

  (e)   Eligible executives will be vested in any frozen SERP and/or ERP
benefits under this Article II upon their attainment of age 55 with a minimum of
10 years’ credited service where credited service is defined as:

  (1)   A combination of Part B credited service (as defined in the Retirement
Program) plus credited service in the Retirement Program on and after January 1,
2007, or a combination of Part C credited service (as defined in the Retirement
Program) plus S-SPP credited service for service on and after January 1, 2007.

  (f)   General Motors Asset Management executives who on or after August 4,
2003 are transferred to GMAM or hired or promoted into executive status may be
eligible for benefits under Section II, IV or V if they meet all eligibility
requirements, but are not eligible for benefits under the frozen Alternative
SERP formula described in Section III.

7



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN

     
Article II, Section II.
  Calculation of Regular Formula SERP Benefits for Credited Service Accrued
Prior to January 1, 2007

  (a)   Regular Formula SERP benefits determined under this Section II as in
effect prior to January 1, 2007, shall be frozen as of December 31, 2006. The
amount of the frozen Regular Formula SERP benefits shall be calculated using the
following factors:

  (1)   Part B or Part C Retirement Program credited service accrued as of
December 31, 2006.     (2)   Average monthly base salary for the highest 60 of
the 120 months immediately preceding January 1, 2007, as described in
Article II, Section II (f).     (3)   The sum of all frozen accrued monthly
benefits determined under the Retirement Program as of December 31, 2006, prior
to reduction for the cost of any survivor coverage.     (4)   Two percent (2%)
of the maximum monthly Primary Social Security benefit payable in 2007
(regardless of actual receipt) multiplied by the executive’s years of Part A or
Part C credited service, determined as of December 31, 2006, under the
Retirement Program.

  (b)   Regular Formula SERP benefits under this Article II, Section II shall be
determined for all executive employees on the active rolls as of December 31,
2006. Those appointed to executive positions on or after January 1, 2007 are
ineligible for SERP benefits under this Section.     (c)   Executives must meet
the eligibility and vesting requirements as set forth in Article II, Section I
to be eligible for SERP benefits under this Article II, Section II.

8



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section II. (d)

  (d)   The frozen monthly benefit determined under this Article II, Section II
shall be an amount equal to two percent (2%) of average monthly base salary for
the highest 60 of the 120 months immediately preceding January 1, 2007 (as
described in Article II, Section II (f) below), multiplied by the years of
credited service, determined as of December 31, 2006, used to determine the
frozen Part B Supplementary benefit or the frozen benefit under the Account
Balance Plan feature under Part C under the Retirement Program (hereinafter
referred to as the “ABP”), less the sum of (1) all frozen accrued monthly
benefits determined under the Retirement Program, prior to reduction for the
cost of any survivor coverage, and BEP (if any), including the annuitized value
of the frozen accrued ABP benefit (as described in Article II, Section II
(g) below), (2) two percent (2%) of the monthly maximum Primary Social Security
benefit payable in 2007 (regardless of actual receipt) multiplied by the
executive’s years of Part A or Part C credited service, determined as of
December 31, 2006, under the Retirement Program, and (3) any benefits payable
under certain other GM-provided benefit programs, such as Extended Disability
Benefits.     (e)   The “Special Benefit” provided under the GM Health Care
Program is not taken into account in determining the amount of any monthly SERP
benefit payable under this Article II, Section II.     (f)   For purposes of
this Article II, Section II, average monthly base salary means the monthly
average of base salary for the highest 60 of the 120 months immediately
preceding January 1, 2007. For executives with less than 60 months of base
salary history prior to January 1, 2007, the executive’s starting monthly base
salary will be imputed for the number of months less than 60.     (g)   For
purposes of determining the SERP benefits under this Article II, Section II for
executives with a length of service date on and after January 1, 2001 who
participate in the ABP, the frozen ABP amount accrued as of December 31, 2006
shall be converted to an annuity for the purpose of offsetting this amount from
the target SERP using the following methodology:

9



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section II. (g) (1)

  (1)   First, credit the December 31, 2006 ABP account balance with interest
credits until Normal Retirement Age (age 65) using the ABP crediting rate in
effect as of December 31, 2006 to calculate a projected lump sum value at NRA.  
  (2)   Second, convert the amount determined under (1) above to an annuity
using the Retirement Program mortality table and the same ABP crediting rate
used in Article II, Section II (g) (1) above as the discount rate.

  a)   Both the mortality table and the crediting rate will be those that were
in effect under the Retirement Program as of December 31, 2006.

  (3)   Third, offset target frozen SERP with the annuitized amount determined
under (2) above.

  (h)   For purposes of calculating the SERP benefits under this Article II,
Section II, the SERP benefit amounts will not be increased due to any election
regarding commencement of Retirement Program benefits on a reduced for early
receipt basis.     (i)   The monthly Social Security offset amount used in
paragraph (d) of this Section shall be based upon the maximum 2007 monthly
Primary Social Security benefit, regardless of the executive’s age as of
January 1, 2007 or availability to him/her of a U. S. Social Security benefit.
This Social Security offset amount shall not be changed for any subsequent
Social Security increase.     (j)   Any post-retirement increase under the
Retirement Program does not reduce any monthly benefit payable under this Plan.
For purposes of this subsection, adjustments to the IRC Section 415 limits are
not considered post-retirement increases.

10



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN

     
Article II, Section III.
  Calculation of Alternative Formula SERP Benefits for Credited Service Accrued
Prior to January 1, 2007

  (a)   Alternative Formula SERP benefits determined under this Article II,
Section III as in effect prior to January 1, 2007, shall be frozen as of
December 31, 2006. The amount of the frozen benefits shall be calculated using
the following factors:

  (1)   Part B or Part C Retirement Program credited service accrued as of
December 31, 2006 (maximum 35 years).     (2)   Average total direct
compensation is the total of:

  a)   Average monthly base salary for the highest 60 of the 120 months
immediately preceding January 1, 2007, as described in Article II, Section III
(g) below, plus     b)   Average monthly incentive compensation determined by
dividing the total of the highest five of the ten years of annual incentive
awards received for the period 1997 through 2006, as described in Article II,
Section III (h) below, by 60.

  (3)   The sum of all frozen accrued monthly benefits determined under the
Retirement Program as of December 31, 2006, prior to reduction for the cost of
any survivor coverage.     (4)   One hundred percent (100%) of the maximum
monthly Primary Social Security benefit payable in 2007 (regardless of actual
receipt).

  (b)   Alternative Formula SERP benefits under this Article II, Section IIl
shall be determined for all executive employees on the active rolls as of
December 31, 2006. Those appointed to executive positions on or after January 1,
2007 are ineligible for frozen Alternative Formula SERP benefits.     (c)  
Executives must meet the eligibility and vesting requirements as set forth in
Article II, Section I to be eligible for SERP benefits under this Article II,
Section III.

11



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. (d)

  (d)   The frozen monthly benefit determined under this Article II, Section IIl
for an eligible retiring executive shall be the greater of the monthly benefit,
if any, determined under either (1) the formula set forth in this Article II
Section IIl or (2) the formula described in Article II, Section II.     (e)  
The frozen monthly benefit determined under this Article II, Section III will
equal 1.5% of average total direct compensation (monthly base salary plus
average monthly annual incentive compensation, as defined in Article II,
Section III (g) and Article II, Section III (h) below), multiplied by the
executive’s years of credited service (35-year maximum), determined as of
December 31, 2006, used to determine the frozen Part B Supplementary benefits or
the frozen ABP benefits, less the sum of (1) all frozen accrued monthly benefits
determined under the Retirement Program, prior to reduction for the cost of any
survivor coverage, and BEP (if any), including the annuitized value of any
frozen accrued ABP benefit, (as described in Article II, Section III (i) below),
(2) 100% of the maximum monthly Primary Social Security benefit payable in 2007
(regardless of executive’s age in January 2007 or availability to him/her of a
U.S. Social Security benefit), and (3) any benefits payable under certain other
GM-provided programs, such as Extended Disability.     (f)   The “Special
Benefit” provided under the GM Health Care Program is not taken into account in
determining the amount of any monthly benefits payable under this Article II,
Section III.     (g)   For purposes of this Article II, Section III, average
monthly base salary means the monthly average of base salary for the highest 60
of the 120 months immediately preceding January 1, 2007. For executives with
less than 60 months of base salary history prior to January 1, 2007, the
executive’s starting monthly base salary will be imputed for the number of
months less than 60.

12



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. (h)

  (h)   For purposes of this Article II, Section III, average monthly incentive
compensation means an amount determined by dividing the total of the highest
five of the ten years of annual incentive awards received for the period 1997
through 2006, by 60. For executives with less than five years of service as of
December 31, 2006 or those appointed to executive status within the last five
years, the average of annual incentive compensation awards paid for service
through December 31, 2006 divided by the number of years since date of hire or
date of appointment to December 31, 2006 shall be imputed for the number of
years less than five. Each annual incentive award amount is the final award
amount related to the performance period year for which it was awarded.
Moreover, neither Stock Performance Program awards, Stock Incentive Plan grants,
Cash-Based Restricted Stock Unit awards nor any other form of incentive payment,
are eligible for inclusion in determining a benefit under this Article II,
Section III. Non-consecutive years within the 1997 through 2006 period may be
used for determining the blended amount of average monthly (1) base salary, and
(2) incentive compensation.     (i)   For purposes of calculating the benefits
under this Article II, Section III for executives with a length of service date
on and after January 1, 2001 who participate in the ABP, the frozen ABP account
balance accrued as of December 31, 2006 shall be converted to an annuity for the
purpose of offsetting this amount from the frozen target Alternative Formula
SERP using the following methodology:

  (1)   First, credit the December 31, 2006 ABP account balance with interest
credits until Normal Retirement Age (age 65) using the ABP crediting rate in
effect as of December 31, 2006 to calculate a projected lump sum value at NRA.

13



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. (i) (2)

  (2)   Second, convert the amount determined under (1) above to an annuity
using the Retirement Program mortality table and the same ABP crediting rate
used in Article II, Section II (g) (1) as the discount rate.

  a)   Both the mortality table and the crediting rate will be those that were
in effect under the Retirement Program as of December 31, 2006.

  (3)   Third, offset frozen target Alternative Formula SERP with the amount
determined under (2) above.

  (j)   For purposes of calculating the SERP benefits under this Article II,
Section III, the SERP benefit amounts will not be increased due to any election
regarding commencement of Retirement Program benefits on a reduced for early
receipt basis.     (k)   The monthly Social Security offset amount used in
paragraph (e) of this Section shall be based upon the maximum 2007 Primary
Social Security benefit, regardless of the executive’s age as of January 1, 2007
or availability to him/her of a U. S. Social Security benefit. This Social
Security offset amount shall not be changed for any subsequent Social Security
increase.     (l)   Any post-retirement increase under the Retirement Program
does not reduce any monthly frozen Alternative Formula benefit that may become
payable. For purposes of this subsection, adjustments to the IRC Section 415
limits are not considered post-retirement increases.     (m)   General Motors
Asset Management executives who on or after August 4, 2003 are transferred to
GMAM or hired or promoted into executive status are ineligible for benefits
under this Article II, Section III.

14



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN

     
Article II, Section IV.
  Calculation of 1.25% Career Average Pay Benefits for Credited Service Accrued
on and after January 1, 2007 for Executives With a Length of Service date Prior
to January 1, 2001

  (a)   Effective for service on and after January 1, 2007, ERP benefits under
this Article II, Section IV for Regular Active or Flexible Service U.S.
executives, or U. S. International Service Personnel executives, with a length
of service date prior to January 1, 2001 will be calculated using a 1.25% Career
Average Pay formula as set forth in this Article II, Section IV.     (b)   To be
eligible for a 1.25% Career Average Pay ERP Benefit, an executive employee must:

  (1)   Be a Regular Active or Flexible Service U.S. executive, or U.S.
International Service Personnel executive, on and after January 1, 2007 with a
length of service date prior to January 1, 2001; and     (2)   Be at work for GM
or GMAM on or after January 1, 2007; and     (3)   Meet the eligibility and
vesting requirements as set forth in Article II, Section I.

  (c)   Eligible executives will accrue benefits under this Article II,
Section IV with respect to actual base salary and Annual Incentive Plan final
awards received while an executive for service on and after January 1, 2007
equal to 1.25% of the total of base salary plus Annual Incentive Plan final
awards received in excess of the compensation limit under IRC 401(a)(17) in
effect for the Retirement Program. As benefits are specified on a career average
pay basis, subsequent base salary increases will not impact the value of
previously accrued benefits.

  (1)   Annual Incentive Plan final awards are defined as those paid with
respect to annual incentive compensation performance periods commencing on and
after January 1, 2007.     (2)   Pro-rata annual incentive awards attributable
to the year of retirement will not be used in the calculation of benefits under
this Section.

15



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section IV. (c) (3)

  (3)   General Motors Asset Management executives who on or after August 4,
2003 are transferred to GMAM or hired or promoted into executive status are
ineligible for 1.25% Career Average Pay ERP benefits calculated with respect to
annual incentive compensation.

16



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN

     
Article II, Section V.
  Calculation of 4% Defined Contribution Benefits for Credited Service Accrued
on and after January 1, 2007

  (a)   Effective for service on and after January 1, 2007, ERP benefits under
this Article II, Section V for Regular Active or Flexible Service U.S.
executives, or U.S. International Service Personnel executives, with a length of
service date on and after January 1, 2001 will be accumulated using a 4% defined
contribution formula.     (b)   To be eligible for the 4% defined contribution
benefits under this Section , an executive employee must:

  (1)   Be a Regular Active or Flexible Service U.S. executive, or U.S.
International Service Personnel executive, with a length of service date on or
after January 1, 2001; and     (2)   Be at work for GM or GMAM on or after
January 1, 2007; and     (3)   Meet the eligibility and vesting requirements as
set forth in Article II, Section I.

  (c)   Eligible executives with a length of service date on and after
January 1, 2001 will accrue benefits under this Article II, Section V with
respect to actual base salary and Annual Incentive Plan final awards received
while an executive for service on and after January 1, 2007 equal to 4% of the
total of base salary plus Annual Incentive Plan final awards received in excess
of the annual compensation limit under IRC 401(a)(17) in effect for the S-SPP.
Once the total of base salary and eligible Annual Incentive Plan final awards
received in any Plan Year exceed the compensation limit under IRC 401(a)(17) in
effect for the S-SPP for that year, notional contributions shall be allocated
each pay period into an unfunded defined contribution account maintained for
each eligible executive on a book reserve basis.

  (1)   Annual Incentive Plan final awards are defined as those paid with
respect to annual incentive compensation performance periods commencing on and
after January 1, 2007.

17



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section V. (c) (2)

  (2)   Pro-rata annual incentive awards attributable to the year of retirement
will not be used in the calculation of benefits under this Section.     (3)  
General Motors Asset Management executives who on or after August 4, 2003 are
transferred to GMAM or hired or promoted into executive status are ineligible
for the 4% benefits calculated with respect to annual incentive compensation.

  (d)   The individual amounts for each eligible executive shall be an unfunded,
notional defined contribution account that will be credited with earnings based
on investment options as selected by the executive from the list below:

  (1)   GM $1-2/3 Par Value Common Stock     (2)   Promark Income Fund     (3)  
Pyramis Strategic Balanced Commingled Pool     (4)   Promark Large Cap Index
Fund     (5)   Fidelity Emerging Market Fund     (6)   Fidelity Contrafund    
(7)   Fidelity Diversified International

Until such time as the executive makes an eligible investment choice, the
executive’s account will be credited with earnings based on the Pyramis
Strategic Balanced Commingled Pool. In the event any of the listed funds are
discontinued, absent an election by the executive (if any), the notional amounts
in such funds will be transferred to other funds designated by the Plan
Administrator.

18



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN

     
Article II, Section VI.
  Payment of Benefits

  (a)   Payment of benefits determined pursuant to Article II, Section II, III,
IV or V of this Plan, are payable in accordance with the provisions of
Article II, Section VI (c) below effective the first day of the month following
the employee’s separation from service.

  (1)   In the event of disability, as defined under IRC Section 409A, payment
of benefits will commence from the first day of the month following twelve
months of a Corporation approved disability leave of absence.     (2)   Payment
of benefits will commence not later than 90 days following separation from
service or termination of disability leave of absence.

  (b)   The payment of benefits under this Plan shall be reduced, in an amount
up to $5,000 per year, as repayment of amounts that a Participant owes the
Corporation or any subsidiary, for any reason, including but not limited to
benefit overpayments, wage overpayments, and amounts due under all incentive
compensation plans. The Participant will be relieved of liability in the amount
of the reduction following the payment to the Corporation.     (c)   Prior to
payment, all vested Plan benefits, including any frozen SERP benefits, if
applicable, will be converted to a five year monthly annuity form of payment.

  (1)   For retirements or death in service at or after age 60, the monthly
value of benefits under the Plan shall be unreduced for early age receipt.    
(2)   For retirements commencing at age 55 to age 59 and 11 months, or death in
service at or after age 55 and prior to age 60, the monthly value of any Plan
benefits determined under Article II, Section IV, and any frozen SERP benefits
determined under Article II, Section II or III for executives with a length of
service date prior to January 1, 2001, shall be reduced for early age receipt
prior to conversion to a five year monthly annuity form of payment. The defined
contribution individual account plan benefits under Article II, Section V for
executives with a length of service date on or after January 1, 2001 will be
converted to a five year monthly annuity form of payment without applying an
early age reduction.

19



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (c) (3)

  (3)   In the event of disability as defined in Article II, Section VI (a)
(1) above, the monthly value of benefits under Article II of this Plan shall be
unreduced for early age receipt and converted to a five year monthly annuity
using the following methodology:

  a)   First, offset the lifetime monthly annuity value of benefits under this
Article II by the amount of any Extended Disability Benefits (EDB) payable to
age 65 to determine the amount of monthly ERP and frozen SERP payable to age 65,
if any.

  1)   For this purpose, the conversion of any Article II, Section V ERP to a
lifetime monthly annuity will use the Retirement Program discount rate in effect
at the date of total and permanent disability retirement.

  b)   Second, convert the monthly value of benefits determined in Article II,
Section VI (c) (3) a) above to a five year monthly annuity using age at
effective date of total and permanent disability retirement.     c)   Third,
convert the lifetime monthly annuity value of benefits under this Article II
payable from age 65 to a five year annuity using age 65 as the effective date of
payment.     d)   Fourth, add the five year annuity values calculated in
Article II, Section VI (c) (3) (b) plus Article II, Section VI (c) (3) (c) above
to determine the total amount of the five year annuity payment.

  (4)   Early receipt reduction factors will be identical to those used under
the terms of the Retirement Program.

20



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (c) (5)

  (5)   The conversion of the monthly value of any benefits determined under
Article II, Section II, III and IV (after applying any reduction for early age
receipt) to a five year annuity form of payment, shall be made using the same
discount rate and mortality tables applicable under the Retirement Program at
date of separation from service. The defined contribution benefits under
Article II, Section V for executives with a length of service date on or after
January 1, 2001, will not use a mortality table for the conversion to a five
year annuity form of payment.     (6)   Should the executive die during the five
year annuity payment period, the remaining five year annuity payments will be
converted to a one-time lump sum and paid to a beneficiary named at date of
retirement. If the executive is married at date of retirement spousal consent
will be required to name a beneficiary other than the spouse. If the primary
beneficiary has predeceased the executive, any contingent beneficiaries
designated for the executive’s Basic Group Life Insurance will receive the lump
sum payment. If more than one person is named as the eligible beneficiary for
the executive’s Basic Group Life Insurance at date of death, the lump sum will
be paid at the percentages designated for their respective interests as eligible
beneficiaries of the executive’s Basic Group Life Insurance. If their respective
interests are not specified, their interests shall be several and equal. If a
non-living entity such as a trust is named as beneficiary, or the executive
should have no living beneficiary, any remaining five year annuity payments will
be converted to a one-time lump sum for final payment.

21



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (c) (7)

  (7)   Should an executive who is vested pursuant to the provisions of
Article II, Section I die during active service with General Motors, any five
year annuity benefits payable under Article II, Section VI (c) (1) and Article
II, Section VI (c) (2) will be converted to a one-time lump sum and paid to the
executive’s surviving spouse. If the executive is not married at date of death,
the person designated as primary beneficiary for the executive’s Basic Life
Insurance will receive the lump sum payment. If the primary beneficiary has
predeceased the executive any contingent beneficiaries designated for the
executive’s Basic Group Life insurance will receive the lump sum payment. If
more than one person is named as the eligible beneficiary for the executive’s
Basic Group Life insurance at date of death, the lump sum will be paid at the
percentages designated for their respective interests as eligible beneficiaries
of the executive’s Basic Group Life insurance. If their respective interests are
not specified, their interests shall be several and equal. If a non-living
entity such as a trust is named as beneficiary, or the executive should have no
living beneficiary, the five year annuity payments will be converted to a lump
sum for final payment.     (8)   The obligation to provide benefits under this
Article II shall cease at the end of the five year annuity period or upon
payment of a present value lump sum to multiple named beneficiaries, a trust or
to the executive’s estate as described in Article II, Section VI (c) (6) and
Article II, Section VI (c) (7) above.

22



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (c) (9)

  (9)   The Plan benefits under this Article II for active executives who were
age 62 and above as of December 31, 2004 with a minimum of 10 years Part B or
Part C credited service under the Retirement Program are grandfathered for
benefit amounts accrued and vested through December 31, 2004, in accordance with
IRC Section 409A, under the terms of the Plan in effect prior to January 1,
2007. Benefit amounts accrued and vested after December 31, 2004 for such
grandfathered executives are payable only as a lifetime monthly annuity. Such
grandfathered executives are not eligible for the five year annuity form of
payment.

23



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III. Benefit Equalization Plan
Article III, Section I. Eligibility and Vesting

  (a)   Eligibility to participate in this Article III shall be limited solely
to those active executive level or separated executive level employees, or the
designated beneficiaries of such active executive level or separated executive
level employees, whose aggregate contributions and benefits under the S-SPP are
in excess of the maximum limitations on compensation, contributions and benefits
imposed by Sections 401(a)(17) and/or 415 of the Code.     (b)   For purposes of
this Article III, the terms “designated beneficiary” or “designated
beneficiaries” shall include surviving spouses and contingent beneficiaries. The
term “Participant” shall refer to an eligible active executive level employee or
a former executive level employee who has separated from service and is
otherwise eligible for benefits under this Article III.     (c)   Eligible
executives were immediately vested in any benefits accrued under Article III,
Section II (a) prior to January 1, 2007.     (d)   Eligible executives will
become vested in any benefits accrued on and after January 1, 2007 under
Article III Section II (a) upon their attainment of age 55 with a minimum of
10 years’ credited service. For this purpose, credited service is as defined in
the S-SPP.

24



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section II. Amount of Benefits

  (a)   An executive level employee who is eligible to participate in this
Article III, or the designated beneficiary of such a deceased executive level
employee who was eligible to participate in this Article III, shall be eligible
to receive the value of the assets that would have been purchased with GM S-SPP
matching contribution amounts and the S-SPP 1% GM Benefit Contribution, if
eligible, plus related earnings on such assets, set forth in Article III,
Section II (b) below, but for the maximum benefit limitations imposed under
Section 415(c) of the Code and maximum compensation limits imposed under Section
401(a)(17) of the Code. The portion of the Plan that provides benefits in the
event the maximum compensation limits under Section 401(a)(17) of the Code apply
is an unfunded plan for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. The value of assets
described in this Article III, Section II (a) shall be separately accounted for
each employee or designated beneficiary.

25



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section II (b)

  (b)   Prior to April 1, 2007 earnings on the unfunded, notional account assets
will be valued as though such amounts had been invested in the GM $1-2/3 par
value Common Stock Fund under the S-SPP. Effective April 1, 2007 the value of
the assets for each eligible executive shall be maintained in an unfunded,
notional account that will be credited with earnings based on investment options
as selected by the executive from the list below.

  (1)   GM $1-2/3 Par Value Common Stock     (2)   Promark Income Fund     (3)  
Pyramis Strategic Balanced Commingled Pool     (4)   Promark Large Cap Index
Fund     (5)   Fidelity Emerging Market Fund     (6)   Fidelity Contrafund    
(7)   Fidelity Diversified International

Commencing effective April 1, 2007, until such time as the executive makes an
eligible investment choice, the executive’s account will be credited with
earnings based on the Pyramis Strategic Balanced Commingled Pool. In the event
any of the listed funds are discontinued, absent an election by the executive
(if any), the notional amounts in such funds and future contributions that were
designated for that fund will be transferred to the fund that such option is
mapped to by the S-SPP.

26



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section III. Payment of Benefits

  (a)   For assets accrued and vested on or before December 31, 2004, payment of
benefits in the amount determined pursuant to Article III, Section II (a) for
separations prior to January 1, 2007, shall be payable to the Participant in a
lump-sum amount on the earlier of the Participant’s request or as soon as
practicable following such Participant’s total distribution of their S-SPP
account. Such distributions will be based on the market value on the Business
Day on which the request is received or the day in which the participant’s S-SPP
account is totally distributed, as confirmed by the GM Benefits & Services
Center provided that the request is received or the S-SPP account is totally
distributed before the close of business of the New York Stock Exchange (NYSE),
normally 4:00 p.m. (EST). A withdrawal request received and confirmed by the GM
Benefits & Services Center after the close of business of the NYSE, or on a
weekend or holiday observed by the NYSE, will be based on the market value on
the next Business Day.     (b)   For separations on and after January 1, 2007,
payment of vested plan benefits, in the amount determined pursuant to
Article III, Section II (a) will be converted to a five year monthly annuity
form of payment.

  (1)   Conversion of the account value at date of separation to a five year
annuity will use the same discount rate applicable under Article II, Section VI
(c) (5) at date of separation from service.     (2)   If the separated executive
is eligible for payment of Executive Retirement Plan (ERP) benefits under
Article II, payable as a five year annuity, payment of benefits as a five year
annuity under this Article III will be combined with and paid coincident with
ERP payments under Article II.

27



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section III. (c)

  (c)   The payment of benefits under Article III, Section III (a), and
(b) above shall be reduced in an amount up to $5,000 per year as repayment of
amounts that a Participant owes the Corporation or any subsidiary, for any
reason, including benefit overpayments, wage overpayments, and amounts due under
all incentive compensation plans. The Participant will be relieved of liability
in the amount of the reduction following the payment to the Corporation.

28



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV. Other Matters

     
Article IV, Section I.
  Amendment, Modification, Suspension, or Termination by Corporation

  (a)   The Corporation reserves the right, by and through the Executive
Compensation Committee of the Board of Directors or its delegate, to amend,
modify, suspend, or terminate this Plan in whole or in part, at any time. No
oral statements can change the terms of this Plan. This Plan can only be
amended, in writing, by the Board of Directors, the Executive Compensation
Committee, or an appropriate individual or committee as designated by the Board
of Directors or Executive Compensation Committee. The Corporation shall not
terminate the Plan if such termination would result in tax and penalties under
Section 409A of the Code, unless the Corporation acknowledges in writing that
one of the results of a termination will be tax and penalties under the Code.
Absent an express delegation of authority from the Board of Directors or the
Executive Compensation Committee, no one has the authority to commit the
Corporation to any benefit or benefits provision not provided for under this
Plan or to change the eligibility criteria or other provisions of this Plan.    
(b)   The Corporation may, from time-to-time and in its sole discretion, adopt
limited early retirement provisions to provide retirements (i) during a
specified period of time, (ii) at a specified level of benefits, and (iii) for
identified executive employees. Any such early retirement provisions relating to
the Plan that may be adopted by the Corporation are made a part of this Plan as
though set out fully herein.     (c)   The Corporation may, from time-to-time
and in its sole discretion, adjust the amount of an executive’s credited service
used to determine the benefits under this Plan, or the amount of benefits
payable to an executive under this Plan.

29



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV Section II, Special Rules

  (a)   Notwithstanding any provision of this Plan, no elections, modifications
or distributions will be allowed or implemented if they would cause an otherwise
eligible Participant to be subject to tax (including interest and penalties)
under Section 409A of the Code, unless the Committee specifies in writing that
such elections, modifications or distributions shall be made notwithstanding the
impact of such tax (e.g. court order, adverse business conditions).     (b)  
Specified employees, as defined by IRC 409A, will have a six month waiting
period (or, if earlier, the date of death) before commencement of payment of any
Plan benefits payable on account of a separation from service. During the six
month waiting period, all amounts payable under this Plan will accumulate
without interest and be paid effective with the seventh monthly payment.     (c)
  If at the time of separation from service the present value of all benefits
under the Plan is less than the dollar limit under Section 402(g) of the Code as
adjusted by the Secretary of the Treasury ($15,500 for 2008) such amount shall
be paid in a lump sum within 90 days of such separation.     (d)  
Notwithstanding the provisions of the Plan to the contrary, under the provisions
of Treasury Regulation Section 1.409A-3(j) benefits may be paid prior to the
applicable payment date in the following events:

  (1)   Pursuant to the terms of a Qualified Domestic Relations Order, as
defined in Section 414(p) of the Code;     (2)   To comply with an ethics
agreement with the federal government, or to avoid a violation any domestic or
foreign ethics law or conflicts law;     (3)   To satisfy any Federal Insurance
Contributions Act (FICA) tax obligations;     (4)   To pay the Participant an
amount required to be included in income due to a failure of the Plan to comply
with Section 409A of the Code;     (5)   Upon termination of the Plan;     (6)  
To pay state, local or foreign taxes arising from participation in the Plan; and

30



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV Section II, (d) (7)

  (7)   To settle a bona fide dispute as to a Participant’s right to a Plan
distribution.

Notwithstanding the above, other than suspension or forfeiture as set forth in
Article I, Section IV (b) with respect to any benefits that are vested or in
payment pursuant to the terms of this Plan, the prior Benefit Equalization Plan
or the prior Supplemental Executive Retirement Program (SERP), no amendment,
modification, suspension, or termination may reduce the vested rights or
benefits of participants under this Plan, including benefits being provided to
current executive retirees or their surviving spouse, without the participant’s,
retiree’s, or surviving spouse’s written permission, unless such amendment,
modification, suspension or termination is required by law.

31



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV, Section III. Claim Denial Procedures
The Plan Administrator will provide adequate notice, in writing, to any
Participant or beneficiary whose claim for benefits under the Plan has been
denied, setting forth the specific reasons for such denial. The Participant or
beneficiary will be given an opportunity for a full and fair review of a
decision by the Plan Administrator denying a claim for benefits. An appeal may
be filed with the Executive Compensation Committee of the Board of Directors,
which has been delegated final discretionary authority to construe, interpret,
apply, and administer the Plan. Such appeal to the Executive Compensation
Committee must be filed, in writing, within 60 days from the date of the written
decision from the Plan Administrator denying the claim for benefits. Such an
appeal may be initiated by forwarding the request to General Motors Corporation,
300 Renaissance Center, Mail Code 482-C32-C61, P.O. Box 300, Detroit, Michigan
48265-3000. As a part of this review, the Participant or beneficiary must submit
any written comments that may support their position. The Executive Compensation
Committee shall be the final review authority with respect to appeals, and its
decision shall be final and binding upon the Corporation and the participant or
beneficiary.
Article IV, Section IV. Service of Legal Process
Service of legal process on General Motors Corporation may be made at any office
of the CT Corporation. The CT Corporation, which maintains offices in 50 states,
is the statutory agent for services of legal process on General Motors
Corporation. The procedure for making such service generally is known to
practicing attorneys. Services of legal process also may be made upon General
Motors Corporation, 400 Renaissance Center, Mail Code 482-038-210, Detroit,
Michigan 48265-4000.

32



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV, Section V. Named Fiduciary
The Executive Compensation Committee of the Corporation’s Board of Directors
shall be the Named Fiduciary with respect to the Plan. The Executive
Compensation Committee may delegate authority to carry out such of its
responsibilities, as it deems proper, to the extent permitted by ERISA.
Article IV, Section VI. Non-Assignability
It is a condition of this Plan, and all rights of each Participant shall be
subject thereto, that to the full extent permissible by law no right or interest
of any Participant in this Plan or in his or her account shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and further
excluding devolution by death or mental incompetence. No right or interest of
any Participant in this Plan or in their account shall be liable for, or subject
to, any obligation or liability of such Participant except as provided in
Article II, Section VI (b).

33